DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 August 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claim 28 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 March 2021.


Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 5, 8-10, 13, 15, 16, 18, 19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 5,091,241 A) in view of Botros (US 2013/0052470 A1) and Dierl (US 2010/0111453 A1).
	Lang et al. is directed to a film laminate suitable for making a pouch filled with liquid (column 1, lines 4-6), i.e. a packaging film.  The laminate comprising a machine direction oriented film adhesively laminated on one side of a sealant film (column 3, lines 24-31).  The oriented film comprises an ethylene/-olefin polymer having a density of 0.900-0.940 g/cc (column 3, lines 49-57), which encompasses low, medium, and high density polyethylene resins within the framework of the instant invention (see lines 4-7 on page 12 of the specification).  The sealant film comprises a polyethylene resin having a density of 0.916-0.924 g/cc (column 4, lines 1-8), which is a low density polyethylene within the framework of the instant invention.  The sealant film is a blown film (column 4, lines 14-15).  The oriented film is preferably drawn at a ratio of about 1.5 to about 6.5 (column 6, lines 59-63).  The laminate is made by conventional techniques of adhesively laminating the sealant film to the oriented film (column 7, lines 33-35).  In the embodiment of Example 2, the oriented film has a thickness of 28 m while the sealant film has a thickness of 51 m (column 10, lines 3-34) such that one of ordinary skill in the art would expect the total film thickness to satisfy the limitations of instant claim 22.  The pouch may be made from a single web longitudinally heat sealing along a longitudinal edge of the web (column 4, lines 59-61), a configuration that would result in packaging with the oriented film forming the outer side of the package and the sealant film facing the interior of the packaging with a heat-sealing seam formed at the sealing film as set forth in instant claim 24.
prima facie case of obviousness exists.  See MPEP 2144.05.  It is further noted that the range disclosed in Lang et al. is merely a preferred range, suggesting to one of ordinary skill in the art that values outside this range would also be usable.
	Lang et al. do not teach bonding the sealant and oriented film by means of an extruded polyethylene adhesive, although Lang et al. do teach that conventional adhesive lamination techniques may be used (column 7, lines 33-40).
	Botros is directed to a tie layer adhesive used to promote interlayer adhesion in multilayer structures used in film packaging comprising grafted polyolefin (paragraph 0001).  The polyolefin is preferably a polyethylene (paragraph 0018) and the grafting monomer is preferably maleic anhydride (paragraph 0019).  The adhesive may be used in lamination and extrusion applications (paragraph 0038).
	It would have been obvious to one of ordinary skill in the art to use the adhesive of Botros in the laminate of Lang et al. because the courts have held the selection of a known material (e.g. the maleic anhydride grafted polyethylene of Botros) based on its suitability for its intended use (e.g. a lamination adhesive) supported a prima facie obviousness determination.  See MPEP 2144.07.  Additionally, it would have been obvious to apply the adhesive by extrusion since that is a conventional technique for applying lamination adhesives and Lang et al. teach that conventional adhesive lamination techniques may be used.  Moreover, since the manner in which the adhesive is applied is a product-by-process type limitation, the burden is on the applicant to conclusively demonstrate that applying the adhesive by extrusion results in a materially different product.  See MPEP 2113.

	Dierl is directed to a flexible packaging bag (paragraph 0002).  Dierl teach that such packaging may be printing with the printing done on the inside of the outer layer so that it is sandwiched between the outer layer and the middle layer (paragraph 0005).
	It would have been obvious to one of ordinary skill in the art to imprint the inside of the oriented substrate of Lang et al. with printed product information to apprise potential consumers of the contents of the package, instructions for use, etc. with the amount of surface area over which the printing is applied being a design choice.  Moreover, it would be obvious to one of ordinary skill in the art to omit the printing in the area of the heat seal as the heat sealing process would be expected to distort the printing.
	Regarding claim 23, because the multilayer film of Lang et al. taken in view of Joyner et al. would be constructed with all polyethylenes layers and there is no printing between the oriented and sealant layers, one of ordinary skill in the art would expect the adhesion between the oriented layer and sealing layer to inherently be greater than 2 N/15 mm as it appears that it is the presence of printing impairs interlayer adhesion (see page 27, line 6-page 28, line 18 of the instant specification).  Alternatively, it would have been obvious to one of ordinary skill in the art to maximize the adhesion between oriented and sealing layers to minimize delamination.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 5,091,241 A) in view of Botros (US 2013/0052470 A1) and Dierl (US 2010/0111453 A1) as applied to claim 1 above, and further in view of Christensen et al. (US 2020/0223185 A1).
	Lang et al. taken in view of Botros and Dierl suggest all the limitations of claim 3, as outlined above, except for the use of an extruded adhesive comprising a plurality of layers.
	Christensen et al. is directed to a laminate suitable as flexible packaging comprising a tie layer between a base layer and a coextrusion layer (paragraphs 0012-0016).  The tie layer may be made of 1 to 5 layers of material (paragraph 0039).
	Christensen et al. show that single- and multi-layered tie layers are known in the art as functionally equivalent structures for adhesive layers in flexible packaging films.  Therefore, because these two configurations were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a multilayered adhesive layer for single adhesive layer taught by Lang et al.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 5,091,241 A) in view of Botros (US 2013/0052470 A1) and Dierl (US 2010/0111453 A1) as applied to claim 4 above, and further in view of Carespodi (US 4,784,885 A).
	Lang et al. taken in view of Botros and Dierl suggest all the limitations of claim 7, as outlined above, except for the incorporation of 3 to 50 wt% of a thermoplastic elastomer in the adhesive layer.
	Carspondi is directed to a film laminate having a heat sealable surface layer which can be heat sealed to a polyolefin to form plastic packaging (column 1, lines 6-25).  A polyolefin 
	It would have been obvious to one of ordinary skill in the art to add 5-45 wt% of a thermoplastic elastomer to the adhesive in the packaging film of Lang et al. to improve the seal strength at ambient and high temperatures.

Claims 11, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 5,091,241 A) in view of Botros (US 2013/0052470 A1) and Dierl (US 2010/0111453 A1) as applied to claims 1 and 10 above, and further in view of Pey et al. (US 2020/0346440 A1).
	Lang et al. taken in view of Botros and Dierl suggest all the limitations of claims 11, 12, and 17, as outlined above, except for the use of multilayered oriented and sealant film.
	Pey et al. is directed to a multilayer film comprising a machine direction oriented substrate and a sealant wherein the ordinated substrate comprises a core layer between inner and outer layers (paragraph 0011).  The inner and outer layers comprise polyethylene having a density of about 0.910 to about 9.45 g/cc (paragraph 0011), which encompass low density polyethylene resins within the framework of the instant invention (see lines 4-7 on page 12 of the specification).  The core layer of the oriented substrate includes a polyethylene having a density of about 0.910 to 0.945 g/cc (paragraph 0074), which encompasses medium and high density polyethylene resins within the framework of the instant invention.  The sealant may comprise multiple layers (paragraph 0087).  Both the substrate and the sealant may be formed by 
	It would be obvious to one of ordinary skill in the art to use the oriented substrate and/or sealant of Pey et al. as the oriented layer and/or sealant of Lang et al. since the courts have held the selection of a known material (e.g. the substrate of Pey et al.) based on its suitability for its intended use (e.g. the machine oriented film of a packaging pouch) supported a prima facie obviousness determination.  See MPEP 2144.07.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 5,091,241 A) in view of Botros (US 2013/0052470 A1) and Dierl (US 2010/0111453 A1) as applied to claim 1 above, and further in view of Lu (US 2011/0135916 A1).
	Lang et al. taken in view of Botros and Dierl suggest all the limitations of claim 20, as outlined above, except for the addition of a pigment to the sealant film.  However, Lang et al. do teach that additives may be added to the polymers from which their films are made (column 7, lines 55-58).
	Lu is directed to a polyolefin multilayer film used in packaging applications (paragraph 0002).  Pigments may be added to one or more layers of the film (paragraphs 0103-0104).
	It would have been obvious to one of ordinary skill in the art to add a pigment to the sealant layer of Lang et al. to improve the aesthetic appeal of the resulting packaging.


Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 5,091,241 A) in view of Botros (US 2013/0052470 A1) and Dierl (US 2010/0111453 A1) as applied to claim 1 above, and further in view of Rutter (US 2009/0075032 A1).
	Lang et al. taken in view of Botros and Dierl suggest all the limitations of claims 26 and 27, as outlined above, except for the size of the packaging.  However, Lang et al. do teach that the pouch formed from their laminate is designed be used to contain liquids (column 1, lines 4-6) - one of ordinary skill in the art would expect such packaging to be closed in an airtight manner.
	Rutter is directed to packaging bags used to store liquid products (paragraph 0006).  Such bags may have a volume of up to 20 liters (paragraph 0025).
	It would have been obvious to one of ordinary skill in the art to form the pouch of Lang et al. with a fill volume of up to 20 liters depending on the amount of material desired to be packaged.  Moreover, one of ordinary skill in the art would expect 20 liters of liquid to have a mass of at least 1 kg.

Response to Arguments
Applicant’s arguments, see the last paragraph on page 4 and the first paragraph on page 5 in the reply filed 17 August 2021, with respect to the rejections of the claims in view of the teachings of Pey have been fully considered and are persuasive.  Therefore, the rejections based on Pey as the primary reference have been withdrawn.  However, upon further consideration, a new grounds of rejection are made as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787